DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (semiconductor device), species II, reflected in claims 1-8, 21-25 in the reply filed on 01/11/2021 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 
Regarding the restriction requirements sent on 11/16/2020, the common special technical feature (‘the nanowires are about fifteen (15) or less angstroms apart’) of the three inventions (a semiconductor device, a system, and a method) does not make a contribution over the prior art Li et al. (fig. 1A-1B; ¶ 0020-0036) or Pillarisetty et al. (fig. 3, 5; ¶ 0051-0103). These two prior arts are used in the rejection below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2018, 12/13/2019, 08/28/2020 and 12/04/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Abstract
The abstract filed 09/14/2018 appears to be acceptable.

Drawings
The drawings filed 09/14/2018 appears to be acceptable.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21 and 3, 22 recite "the nanowires are about fifteen (15) or less angstroms apart” and “about 0.5 electron volts (eV) to about four (4) eV” respectively. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe the maximum and minimum values of the range for the distance between two adjacent nanowires and the bandgaps of the nanowires. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether 
Claims 1, 21 and 6-7, 24 recite ‘fifteen (15) or less angstroms’ and ‘more than ten (10) nanowires’,  ‘more than one hundred (100) nanowires’ respectively. This limitation describes the distance between two adjacent nanowires and the number of nanowires in the nanowire channel respectively. The limitation defines only the upper range of the distance and the lower range of the number of nanowires respectively and this is not understood what the lower limit of the distance and the upper limit of the nanowires will be. If the distance becomes zero, the nanowires will be in contact of each other, which is not the claimed novelty of the application. Also, the nanowires cannot be of a large number in a tiny integrated circuit. 
Thus the claimed limitation is ‘fifteen (15) or less angstroms’ and ‘more than ten (10) nanowires’,  ‘more than one hundred (100) nanowires’ are indefinite.
Claims 5 and 25 recite the limitation "the substrate". There is insufficient antecedent basis for this limitation in the claim. For examination purpose, claim 5 and 25 will be considered as below: 
5.  The apparatus of Claim refractory ceramic substrate has a melting point in excess of 1000°C.
25.    The electronic device of Claim 24, wherein the nanowire channel is on a substrate, and the substrate has an amorphous surface structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-7, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20140353574 A1) of record.

Regarding independent claim 1, Li et al. teach an apparatus (‘MOSFET’, fig. 1A-1B; ¶ 0020-0036) comprising:
a nanowire channel 120, wherein the nanowire channel 120 includes nanowires 120a, 120b, 120c (‘three vertically separated channel nanowires’, fig. 1A; ¶ 0020) and the nanowires are about fifteen (15) or less angstroms apart (‘the channel nanowires may be vertically separated by a distance y of from about 1 nm to about 500 nm’, 1 nm= 10 angstroms, fig. 1; ¶ 0035).
The claimed range <15 Å and the range taught by the prior art 10~5000 Å overlap, thus a prima facie case of obviousness exists. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding independent claim 21, Li et al. teach an electronic device comprising:
a MOS transistor (‘MOSFET’, fig. 1A-1B; ¶ 0020), wherein the MOS transistor includes a nanowire channel 120, wherein the nanowire channel 120 includes nanowires 120a, 120b, 120c (‘three vertically separated channel nanowires’, fig. 1A; ¶ 0020) and the nanowires are about fifteen (15) or less angstroms apart (‘the channel nanowires may be vertically separated by a distance y of from about 1 nm to about 500 nm’, 1 nm= 10 angstroms, fig. 1; ¶ 0035).
The claimed range <15 Å and the range taught by the prior art 10~5000 Å overlap, thus a prima facie case of obviousness exists. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 3 and 22, ‘wherein the nanowires are semiconducting with bandgaps in the range of about 0.5 electron volts (eV) to about four (4) eV’, Li et al. further teach the nanowires 120a-120c are made of semiconductor compound ‘such as GaAs, AlGaAs, InAs, InGaAs, InSb, GaSb, InGaSb, InP, GaP, InGaP, InN, GaN, and InGaN’ (¶ 0022). The bandgap of these semiconductor compound lies within the range claimed. As an example, the bandgap of GaN is 3.4eV (see evidence Dasgupta et al.	US 20200227396 A1, ¶ 0006 etc).

Regarding claim 6-7 and 24, Li et al. teach the nanowire channel (fig. 1B) comprises a plurality of nanowires, i.e. 9 nanowires. A provision of more than 10/100 nanowires would correspond to an obvious modification. The person skilled in the art would consider any number of nanowires depending on the practical considerations and/or requested performances of the device.

Regarding claim 7, Li et al. further teach wherein the apparatus is a MOS transistor (fig. 1A; ¶ 0020).

Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 and 21 as above, and further in view of Tsakalakos et al. (US 20100261338 A1).

Regarding claim 2 and 23, Li et al. teach all the limitations described in claim 1 and 21.
Li et al. further teach, wherein the nanowires are created from ‘elemental semiconductors Si and Ge or a compound semiconductor such as GaAs, AlGaAs, InAs, InGaAs, InSb, GaSb, InGaSb, InP, GaP, InGaP, InN, GaN, and InGaN’ (¶ 0022).
But Li et al. are silent upon the provision of wherein the nanowires are created from an MXene material. 
However, Tsakalakos et al. teach a FET (fig. 5; ¶ 0026) comprising multiple nanowires 54 as a nanowire channel. Tsakalakos et al. also teach, nanowire 40 (fig. 4) may be created from similar materials of Li et al. like GaN, InGaN, etc (¶ 0024). Tsakalakos et al. further expand the choice of materials for nanowire to include Mo2C (¶ 0024), which is an MXene material. See evidence Suh et al. (US 20200279696 A1, ¶ 0039, ‘MXene may include carbide based materials such as … Mo2C’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select MXene material such as Mo2C when forming a nanowire, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Li et al. and Tsakalakos et al. to form the . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 1 as above, and further in view of Yamanaka (US 20030013280 A1)

Regarding claim 4, Li et al. teach all the limitations described in claim 1.
But Li et al. are silent upon the provision of wherein the nanowire channel is on a refractory ceramic substrate. 
However, Yamanaka et al. teach wherein the nanowire channel is on a refractory ceramic substrate (¶ 0173).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select refractory ceramic for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 5, Li et al. and Yamanaka et al. further teach, wherein the refractory ceramic substrate (¶ 0173 of Yamanaka et al.) has a melting point in excess of 1000°C (melting point of ceramic, quartz is higher than 1000°C)




Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. as applied to claim 24 as above, and further in view of Leobandung (US 20150069328 A1).

Regarding claim 25, Li et al. teach all the limitations described in claim 24.
Li et al. further teach, wherein the nanowire channel 120 is on a substrate 115 (fig. 1A; ¶ 0020).
But Li et al. are silent upon the provision of wherein the substrate has an amorphous surface structure. 
However, Leobandung teach wherein the substrate has an amorphous surface structure (¶ 0063).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select amorphous Silicon for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Claim 1 is rejected again under 35 U.S.C. 103 as being unpatentable over Pillarisetty et al. (US 20140035041 A1) of record.

Regarding independent Claim 1, Pillarisetty et al. teach an apparatus 100 (‘IC device’, fig. 3, 5; ¶ 0051-0103) comprising: 
a nanowire channel, wherein the nano ware channel includes nanowires 108, 112 (fig. 5; ¶¶ 0058, 0034, 0077) and 
the nanowires 108, 112 are about fifteen (15) or less angstroms apart (fig. 5 discloses that the two channel-layers 108 and 112 are apart by the isolation layer 110 and ¶ 0081 discloses that the isolation layer 110 can have a thickness of 1 nanometer, i.e., 10 Å). 
prima facie case of obviousness exists. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817